DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election without traverse of Genus A species LL5-Siphoviridae, Genus B species Colinsella stercoris, and Genus C species Eubacterium cylindroidesin the reply filed on 1/21/2021 is acknowledged.
Claims 1-10 are pending and under consideration for this Office Action.
Priority
Applicant’s benefit claim is acknowledged of the provisional application 62/562904 on 9/25/2017 and 62/690703 on 6/27/2018. 

Specification
The use of the terms PreforPro® which are a trade name or a mark used in commerce, has been noted in this application (¶ 9).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 3 contains the trademark/trade name "PreforPro®".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a bacteriophage containing composition and, accordingly, the identification/description is indefinite.
Claims 4-5 and 7-10 are dependent on claim 3 and are also rejected due to said dependency. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weir (Weir, T., PHAGE Study: Bacteriophages as Novel Prebiotics, Septmber 1, 2017, ClinicalTrials.gov NCT03269617, 1-7) as evidenced by Grubb (Grubb, D. et al., PHAGE-2 Study: Supplemental Bacteriophages Extend Bifidobacterium animalis subsp. lactis BL04 Benefits on Gut Health and Microbiota in Healthy Adults, 2020, Nutrients, 12(8), 1-15). 
Regarding claims 1-2, Weir teaches a method for treating or preventing gastrointestinal inflammation or pain in a human, comprising orally administering to the human in need of such treatment a bacteriophage containing composition comprising one or more bacteriophages selected from the group consisting of LH01- Myoviridae, LL5- Siphoviridae, T4D- Myoviridae, and LL12- Myoviridae (Weir Pg. 3, Study Design, Intervention Model Description: The PHAGE Study is a randomized, double-blind, placebo controlled crossover trial that investigates the utility of four supplemental bacteriophage strains (LH01-Myoviridae, LL5-Siphoviridae, T4D-Myoviridae, and LL12-Myoviridae) to modulate the gut microbiota, and therefore ameliorate common inflammation-related GI distress symptoms (e.g., gas, bloating, diarrhea, constipation, etc) experienced by healthy individuals; Pg. 4, Arms and Interventions, Arm, Experimental: Bacteriophage mixture: 1 capsule containing rice maltodextrin and a mixture of 4 bacteriophages consumed 1x daily for 28 days).
	Regarding claims 3-4, Weir teaches the total bacteriophage is present in an amount of about 15 mg in PreforPro® containing 1 X 103 to 1 X 106 plaque-forming units/ dose (PFU/dose) Weir Pg. 4, Arms and Interventions, Intervention, Dietary Supplement: Other name: PreforPro; as evidenced by Grubb Pg. 3, ¶ 2, lines 4-7: 1 × 109 CFU B. lactis BL04 + 1 × 106 Plaque Forming Units (PFU) LH01-Myoviridae, LL5-Siphoviridae, T4D-Myoviridae, and LL12-Myoviridae bacteriophages, marketed as PreforPro (B. lactis BL04 + PreforPro). Participants were asked to consume one 15-mg capsule per day during the 4-week intervention period).
Regarding claim 5, Weir teaches the bacteriophage containing composition is administered for 14-28 days (Weir Pg. 4, Arms and Interventions, Arm, Experimental: Bacteriophage mixture: 1 capsule containing rice maltodextrin and a mixture of 4 bacteriophages consumed 1x daily for 28 days).
Claim 6 recites an intended result of the method. Weir discloses the method of claim 1; therefore, the limitations of claim 6 are inherently taught. 
Claims 7-10 recite an intended result of the method. Weir discloses the method of claim 5; therefore, the limitations of claims 7-10 are inherently taught. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Probiotic America (2016) discloses a composition comprising 15 mg of LH01- Myoviridae, LL5- Siphoviridae, T4D- Myoviridae, and LL12- Myoviridae for gastrointestinal health. Deaton (US20150297648A1) discloses a method for increasing growth of probiotic organisms in the digestive system, comprising administering a composition comprising a bacteriophage from the Siphoviridae family and a probiotic microorganism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657